Order reversed, with costs, and determination of respondent annulled. Lacking in this case is definitive proof that petitioner intended to commit larceny and, accordingly, the order appealed from should be reversed and respondent’s determination annulled on the ground that there is no substantial evidence in the record to support it.
Concur: Chief Judge Fulo and Judges Burke, Bergan and Gtibson. Judge Scileppi dissents and votes to modify by remitting matter to Superintendent of State Police for reconsideration and reduction of penalty of dismissal upon the ground that penalty imposed was grossly excessive. Judge Breitel dissents and votes to affirm in the following opinion in which Judge Jasen concurs.